By the Court,

Cole, J.:
The objection .taken to the complaint, that it does not show that the plaintiff bad a legal capacity to sue, cannot prevail. It is alleged that the plaintiff “ is a lodge of the Independent Order of Odd Fellows, duly chartered and organized as such lodge, according to the rules and by-laws of the order, by the grand lodge of Odd Fellows of the state of Wisconsin, January 19th, 1851.” We cannot see that any further allegation of the legal capacity of the plaintiff to sue was necessary. In the case of the Central Bank of Wisconsin v. Knowlton, 12 Wis., 624, it was held, that where a suit was brought by a corporation, it was not necessary to allege that the plaintiff was a body corporate created by or *114under the laws of this or any other State, but that the defendant might deny the existence of the corporation in his answer, and thus put the plaintiff to the proof upon that point. It, is here alleged that the plaintiff was duly chartered and organized as a lodge according to tie rules and by-laws of the order, by the grand lodge of the state. Chapter 74, R. S., authorizes societies organized in this manner to sue by their trustees, and to hold and convey real estate. The statute thus recognizes the existence of these organizations, and gives them legal capacity to sue.
The other point of the demurrer is, that the complaint does not state facts sufficient to constitute a cause of action. The complaint alleges the organization of the lodge, and the election of trustees, in pursuance of the statute, and farther, that the trustees therein named, in their character as trustees, were lawfully possessed as owners in fee simple, of certain real estate for and in behalf of the lodge, which real estate the appellants have entered into possession of, and unlawfully withhold from their possession, &c. We fail to see any defect in the statement of this cause of action. The statute authorizes the tras-tees to take into their possession and under their control all the property of the lodge, whether the same be-personal or real, and enables them, in the name of their lodge, to sue and recover any real estate belonging; to it. Language could not well be more clear and explicit to authorize the bringing of an action in the manner and for the purpose for which this is instituted. The order of the circuit court, overruling the demurrer to the complaint, is affirmed.